CaSe 2217-CV-12359-BAF-DRG ECF NO. 41-8 filed 12/13/18 Page|D.lGBO Page 1 Of 3

HIBIT G

 

l

'\_

 

mc;;§g,;gr th;,,§gigg;wmasert;afamaassignees Pa@§:aa@a::::“ea 2 013

 

 

 

 

 

 

 

- Respondent (blue) 5th copy- Return (goldenrod)
_ STATE OF MlCHlGAN CASE NO.
» 39th JUDjC|AL C|RCU|T _ PERSONAL PROTEC`l'lON ORDER
LENAWEE ~ coumv 1NON_DOMESTlC) 1 7 ~ Llli§NO PH
_ l:l Ex PARTE _
Court address Court tele ho7ne no.
ORi 460015-J Judicial Bui]_ding, 425 N. Main St . , Adrian, MT. 49221 517- 264-4
Ml- ’
® Petitioner's name A) Respondent's name, address, and telephone no.
374/1/5< /1// 735/own a h/QJS?EL( gy/M/E wicqu
Address and telephone no whe\€ court can reach petitioner V Address and telephone no. where court can reach respondent

`.

"X

Date; /7‘/7 ' ozqu Judge; HFF)#M%

1.

 

 

 

 

 

 

 

 

 

Full name of respondent (type' or print) * ' ' . Driver's.license number (lf known)
Height Weight R ce ' Sex * Date of birth "' Hair color Eye color Other identifying information
imm/mw M

 

 

 

 

 

 

 

 

 

'These items must be filled in for the police/sheriff to enter on LElN; he other items are not re u ed but SareAhjpiul.é

4 Bar no.

This order is entered Mllhout a hearing. l:l after hearing

THE COURT FlNDS:
N 2 A petition requesting an orderto restrain conduct prohibited under MCL 750.411h and MCL 750.411l and/or MCL 750. 41 is

4.

lT |S ORDERED'

8.
9.

has been filed under the authority of MCL 600. 2950a.
3. Petitioner requested an ex parte order, which should be entered without notice because irreparable injury, loss, or damage
will result from delay required to give notice or notice itself will precipitate adverse action before an order can be issued
Respondent committed the following acts of w1llful unconsented contact (statethe reao arts uance.) /
;;Q,Z§,{}M E//m//M

faca/aj a/~}z d/?`/$/¢ M/W/ d ¢///.C/'
c//::¢//‘w/')? (e )40~/)¢=,< 0/1%/”). gmc f ¢7/)2¢@,// a/;% a/7ZVSS Y///W/£

j/M/ v // UAQ/?ri- /%5¢£/1/£'/¢/ is prohibited from

Full name of respondent

 

 

 

 

 

 

 

Ma. stalking as def ned under MCL 750. 411h and lVlCL 750.411i which includes but' ls not 1mited to men RT

jg following the petitioner. scm macon cou
appearing at the workplace or the residence of the petitioner. . .
approaching or confronting the petitioner in a public place or on private property. JUL - ’{ 2[]\]
entering onto or remaining on property owned leased or occupied by the petitions '
sending mail or other communications to the petitioner. § .
contacting the petitioner by telephone. LEN£§V§§§<§AL{§HG§§ER< l

m placing an object on or delivering an object to property owned, leased, or occupied 'DY‘!TT€}`)T%`!TE€YEF.____-.-

g threatening to kill or physically injure the petitioner.
[EQ purchasing or possessing a tirearm.
other:
b posting a message through the use of any medium of communication includingthe lnternetora computeror any electronic
medium, pursuant to MCL 750. 411s

 

. Violation of this order subjects the respondent to immediate arrest and to the civil and criminal contempt powers of the

court. lf found guiltyl respondent shall be imprisoned for not more than 93 days and may be fined not more than $500

. This orde'r ls effective when signed, enforceable immediately, and remains in effect until ' - ’

This order rs enforceable anywhere` 1n this state by any law enforcement agency when signed by judgl and upon service
may also be enforced by another state an indian tribe, or a territory of the United States. |f respondent violates this order

in a jurisdiction other than this state, respondent' 1s subject to enforcement and penalties of the state, indian tribe or United '
States territory under whose jurisdiction the violation occurred

The court clerk shall f le this order with Lenaw‘°-e C°“ntY Sheriff 8 DePartme-nt who will enter it into the LE|N
Respondent mayl Hle a motion to modify or term\nate this order. For ex parte orders, the motion must be filed within 14 days
after being served with or receiving actual notice of the order. Forms and instructions are available from the clerk of court

10. A motion to extend the order must be filed 3 days before the expiration date 111 ite 7, or a n w etition must be filed.
0/ 9 ‘ A/??“§Y ' m

ate and time issued Jud e'

CC

 

330 (3/12) PERSONAL PROTECT|ON ORDER (NONDOMEST|C .McL eoo.2950a,McR:1.'/05,Mca 3.706

 

CaSe 2217-CV-12359-BA|'-'-DRG ECF NO. 41-8 filed 12/13/18 Page|D.1652 Page 3 013

 

Fersonal Protection Order
(Nondomestic)

PRooFoF sEercE ~ case No 17 Lil+ét’) 0 PH

TO PROCESS SERVER: You mustserve the personal protection orderand f le proofofservice with the courtclerl<. |fyou are unable
to complete service, you must return this original and all copies to the court clerk.

 

 

 

 

| CERT|F|CATE l AFF|DAV|T OF SERV|CE I NONSERVICE_|

 

 

 

l:| OFFlCER CERT|F|CATE OR [:i AFFlDAViT OF FROCESS SERVER _
l certify that l am a sheriff, deputy sheriff, bailiff, appointed Being firstduly swom, l state thatl am a legally competent
court ofticér, or attorney for a party (MCR 2.104[A][2]), and adult who is not a party oran officer ofa corporate party, and
that (notarization not required) ' thatl (notarization required)

 

l:ll served a copy of the personal protection order by
l:| personal service o`nz |:l registered maii, delivery restricted to the respondent (return receipt attached) on:

 

Name of respondent . ". Complete address of service ' ' l_)ay. date, time __

 

Law enforcement agency Complete address of service Day. dafe. time

 

 

 

 

 

[:i l have personally attempted to serve a copy of the personal protection order on the following respondent and have been unable
to complete service.

 

'Respondent's name ~ Complete address of service

 

 

 

 

' 'i declarethat the statements above are true to the best of my information, knowledge, and belief.

 

 

 

 

 

 

 

 

 

 

 

 

Ser`vice fee ` ` Miles traveled Fee _ Signature
$ ' d $ . l Name (type or print)
- incorrect address fee Miles traveled Fee _ TOTAL FEE
$ -_ |$ $ ‘ me
Subscribed and sworn to before me on D t , County, Michigan.
. a e ,
My commission expires: W Signature: _
‘ Date Deputy court clerk/Notary public

 

` Notary public, Sta`te of Michigan, County of

 

DcKNowLEoeMENT oF sEvacE

 

l acknowledge that | have received a copy of the personal protection order on
Dayl date, time

 

Signature of respondent _
~ MCR ?.105(A)

 

